Judgment unanimously affirmed. Memorandum: Defendant’s pleas of guilty to six separate robberies over a relatively brief period of time fully warranted the sentences imposed by the court. Defendant is an intelligent, knowledgeable young man who despite his assertions of innocence voluntarily entered his pleas of guilty to Class D felonies rather than face the possibility of conviction on the 12 first degree robbery charges pending against him. The indeterminate sentences of not to exceed six years on each count, to run concurrently, in view of the nature of the crimes pleaded to, were not excessive. (Appeal from judgment of Erie Supreme Court convicting defendant of robbery, third degree.) Present—Marsh, P. J., Moule, Cardamone, Del Vecchio and Witmer, JJ.